Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Reopen Prosecution
In view of the Appeal Brief filed on May 18, 2022 and July 1, 2022, PROSECUTION IS HEREBY REOPENED. A non-final rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Status of Claims
2.	Claims 5-13 are pending and are under examination.

Withdrawn Rejections / Objections
3.	Any objection or rejection not reiterated herein, has been withdrawn. 
4.	In light of Applicant’s amendment and arguments, the rejection of claims 5-7 and 11 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ravkin et al. (US 2003/0104494), is hereby, withdrawn.
5.	In light of Applicant’s amendment and arguments, the rejection of claims 9, 10, 12, and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravkin et al. (US 2003/0104494) in view of Bahatt et al. (US 2007/0035818 A1) and further in view of Ortyn et al. (US 2009/0190822 A1), is hereby, withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

6.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 has improper antecedent basis problem in reciting, “a sample chamber of a cuvette” since the cuvette is recited in claim 5, unless another cuvette is intended. Please clarify.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 5-7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,823,731. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method of identifying a cell in a sample containing a plurality of cells comprising: adding the sample and at least one reagent to a cuvette; placing the cuvette on a platform that moves the cuvette relative to an image sensor; using the image sensor to obtain a plurality of images of the cells at different fields of view in the cuvette, wherein the cuvette holds the sample in a non-flowing manner when obtaining the images; and using the images of the cells in the sample to determine:
a) at least one of the presence of a cell surface antigen, the amount of a cell surface antigen, or cell size;
b) at least one of nuclear size or nuclear shape; and
c) quantitative cell light scatter,
wherein the combination of information from steps a), b), and c) is used to identify a cell in the sample containing a plurality of cells.

8.	Claims 5-7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 9-14 of U.S. Patent No. 9,494,521. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method of identifying a cell in a sample containing a plurality of cells comprising: adding the sample and at least one reagent to a cuvette; placing the cuvette on a platform that moves the cuvette relative to an image sensor; and using the image sensor to obtain a plurality of images of the cells at different fields of view in the cuvette, wherein the cuvette holds the sample in a non-flowing manner when obtaining the images; using the images of the cells in the sample to determine:
a) at least one of the presence of a cell surface antigen, the amount of a cell surface antigen, or cell size;
b) at least one morphological attribute including nuclear size or nuclear shape; and
c) quantitative cell light scatter,
wherein the combination of information from steps a), b), and c) is used to identify a cell in the sample containing a plurality of cells.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
9.	Claims 5-7 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over George et al. (US 2012/0100532) in view of Henriksen (Quantitative imaging cytometry: instrumentation of choice for automated cellular and tissue analysis. Nature Methods: 1-2 (April 2010)).
George et al. disclose a method of identifying a cell in a sample containing a plurality of cells using ImageStream multispectral imaging cytometer which uses both photometric and morphometric (i.e. quantitative) features derived from multimode imagery of cells to allow identification of different cell features and/or cell types or states not feasible with standard flow cytometry (Figure 1; [0008, 0013, 0016]).  The method comprises: contacting the sample with at least one reagent (fluorochrome, nuclear marker); and imaging the cell mixture using an image sensor of the ImageStream multispectral imaging cytometer [0016, 0022, 0027]. George et al. teach using the images of the cells in the sample to determine:
a) cell size ([0019, 0045], claim 1);
b) nuclear size and nuclear shape ([0019, 0045], claim 1);
c) quantitative (measured, calculated, peak intensity) cell light scatter ([0016, 0019, 0045], claim 1); and, wherein the combination of information from a), b), and c) is used to identify a cell (necrotic cell, apoptotic cell) in the sample containing a plurality of cells ([0019]; Example 11; claims 1, 3, 6, 11).
	The image sensor comprises immunofluorescence microscope (bright-field, dark-field) ([0016, 0038, 0039]; Example 6). George et al. show automated sample mixing in a sample processing device in Example 8.
 	George et al. differs from the instant invention in failing to teach imaging the cells in a cuvette.
Henriksen teaches identifying a cell in a sample comprising a plurality of cells using automated quantitative imaging cytometry (laser scanning cytometry (LSC)) (Abstract; p. 2, left col.). In practice, the cell sample (cellular sample, tissue specimen) and at least one reagent (fluorescent, chromatic dyes, DAPI) are added to a cuvette (i.e. chamber/well in proprietary slide substrate); and the cuvette is placed on a platform (Nanostep X-Y stage) that moves the cuvette relative to an image sensor (solid state photosensors). The image sensor is used to obtain a plurality of images of the cells at different fields of view in the cuvette and provide quantitative measurements of cellular constituents; wherein the cuvette holds the sample in a non-flowing manner when obtaining the images (Figure 1; p. 1, left & right cols.). Henriksen teaches using the images to determine cellular and nuclear morphology including: a) at least one of the presence of a cell surface antigen, the amount of a cell surface antigen (cell surface immunophenotyping using fluorescent-labeled antibodies, protein expression), or cell size; b) at least one of nuclear size, or nuclear shape (DNA content analysis, micronucleus formation), and c) quantitative light scatter (scatter signal level, scattergram: cell size, granularity). The combination of a), b), and c) is used to identify the cell in the sample containing the plurality of cells (p. 1, left & right cols.; p. 2, left & right cols.; Figure 1; Figure 2; Figure 3) . The image sensor uses an epifluorescence microscope (Figure 1). The sample is dispensed in a chamber of the cuvette; wherein mixing is performed automatically in the sample processing module of the system (Abstract; Figure 1; Figure 3). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to image the cell sample of George for analysis of cell size or surface antigen, nuclear size or shape, and quantitative light scatter, using the imaging cytometer having a the cuvette as taught by Henriksen for imaging and multispectral cell analysis because Henriksen taught that LSC advantageously augments confocal imaging systems, making it easier to perform heterogeneous cell analysis and gather quantitative data on thousands of cells. One of ordinary skill in the art would have been motivated to perform the method of cell identification of George using the imaging cytometer having the cuvette as taught by Henriksen because Henriksen taught that the LSC provides accurate, precise, and quantitative measurements of cellular and tissue constituents with imaging components capable of exceptional cellular analysis.


10.	Claims 8-10, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over George et al. (US 2012/0100532) in view of Henriksen (Nature Methods: 1-2 (April 2010)), as applied to claim 5 above, and in further view of Ortyn et al. (Sensitivity Measurement and Compensation in Spectral Imaging. Cytometry Part A 69A: 852-862 (2006)) in light of Larbi (BDTM CompBeads From BD Biosciences. August 8, 2007)).
	George et al. and Henriksen are discussed supra. Although George et al. teach imaging particles, George et al. and Henriksen differ from the instant invention in failing to teach imaging reference particles.
	Ortyn et al. teach imaging multicolored fluorescent reference microspheres or particles (BD BioSciences Sphero 6 peak Rainbow calibration particles, fluorescent beads) having 3 µm and 6 µm diameter using the ImageStream System which is capable of high sensitivity multispectral imaging of cells (Abstract; p. 853, left col.). Simultaneous multispectral imaging modes using light beams at wavelengths capable of exciting  distinct fluorophores within and/or attached to distinct (i.e. second type) fluorescent reference microspheres include brightfield (transmitted light), darkfield (side scatter), and four channels of fluorescence (p. 852, left col.; p. 853). 
	With respect to claim 10, Larbi teaches that the fluorescent reference microspheres, specifically BD BioSciences CompBeads or Sphero 6 peak Rainbow calibration particles in Ortyn et al. comprise polystyrene microparticles. These fluorescent reference microspheres advantageously increase sensitivity by providing a bright positive control and a negative control that provides a measure of background fluorescence (see entire reference). 
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to further image reference compensation particles as taught by Ortyn and Larbi for applications in the cell-based quantitative imaging cytometry method of George as modified by Henriksen because Ortyn and Larbi taught that simultaneous imaging of alternate modalities using effective compensation of complex multimode imagery spanning six spectral bands of the reference particles’ wavelength range increases fluorescence sensitivity measurements in quantitative cell-based imaging cytometry for application in the system taught by George modified by Henriksen. One of ordinary skill in the art at the time of the instant invention would have had reasonable expectation of success in incorporating the fluorescent reference particles of Ortyn and Larbi for applications in the quantitative imaging cytometry method taught by George modified by Henriksen because all of George, Henriksen, Ortyn, and Larbi teach analogous art of quantitative cell-based imaging of cell constituents using image sensors. 

Response to Arguments
11.	Applicant’s arguments with respect to claims 5-13 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

12.	No claims are allowed.

Remarks
13.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Boustany et al. (Microscopic Imaging and Spectroscopy with Scattered Light. Annu Rev. Biomed. Eng. 12: 285-314 (May 7, 2010)) teach that optical contrast based on elastic scattering interactions between light and matter can be used to probe cellular structure, cellular dynamics, and image tissue architecture, and a showing that light scatter signals are quantitative in nature and provide high sensitivity (Abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1678                                                                                                                                                                                                        



November 7, 2022